       Case 1:19-cr-00077-JB-SMV Document 199 Filed 06/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

               Plaintiff,

vs.                                                                             No. CR 19-0077 JB

MICHAEL NISSEN,

               Defendant.

                       ORDER FINDING DEFENDANT COMPETENT

       THIS MATTER comes before the Court to determine Defendant Michael Nissen’s

competency. Based on the representations of the psychological report (Doc. 169), which the Court

adopts, Defendant appears to adequately understand the legal process to meet competency criteria.

Defendant presents with features of a personality disorder, which is categorical in nature.

Furthermore, Defendant’s extreme overvalued beliefs relating to the sovereign citizen movement,

while taking on an organizing function and occupying a central role in his life, are best understood

as an extremist political philosophy and not as a psychotic belief system. Defendant has a factual

understanding, in addition to the capacity and ability to assist his attorney, should he be willing to

do so. Finally, at a hearing held on May 7, 2021, neither party objected to the psychological report

or to the Court entering an order finding the Defendant competent to proceed. Therefore the Court

finds and concludes that Defendant is competent to proceed pursuant to Title 18, United States

Code Section 4241.

        IT IS THEREFORE ORDERED that Defendant is presently competent to proceed in

this matter.

                                                         _________________________________
                                                         UNITED STATES DISTRICT JUDGE
